Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-14, and 18-19 of U.S. Patent No. 11,195,338. Although the claims at issue are not identical, they are not patentably distinct from each other because all the instant claim limitations are essentially covered by the copending application claim limitations.
Instant application
17/505,370
1, 9
2
3
4
5
6
10
11
12
13, 18
14
15
19
20
U.S. Patent No. 11,195,338
1
5
6
7
8
9
2
3
4
10
14
18
12, 13
19



Claims 1, 8, 13, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7, 9-10, 13, and 15-16 of U.S. Patent No. 10,504,287. Although the claims at issue are not identical, they are not patentably distinct from each other because all the instant claim limitations are essentially covered by the copending application claim limitations.
Instant application
17/505,370
1, 8
13, 17
20
U.S. Patent No. 10,504,287
1, 3, 4 
7, 9, 10
13, 15, 16

The only limitation of claims 1, 13, and 20 of the present application not taught by claims 1, 7, and 13 of U.S. Patent No. 10,504,287 is assigning a virtual object to a position in the three-dimensional space captured within a camera view and maintaining, the virtual object rendered at the position in the three-dimensional space; however, Keating discloses assigning a virtual object to a position in three-dimensional space captured within a camera view, in paragraph [0068], “For another example, the object may be placed on the reference floor 12, and the augmented image may change in the view of the ARD 14 while the relative position of the object being tracked with respect to the floor 12 changes”. Fig. 19A). In addition, Keating discloses maintaining, via the redundant tracking subsystem, the virtual object rendered at the position in the three-dimensional space, Figs, 19B-D illustrate rendering and maintaining the virtual object at the assigned position. 
All the elements of claims 1, 7 and 13 are known in the U.S. Patent No. 10,504,287 and Keating. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in U.S. Patent No. 10,504,287 with the teachings of Keating to provide interactions of tangible and augmented reality objects. 
Claims 1, 2-6, 9, 13-15, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, 16-18 of U.S. Patent No. 10,242,503. Although the claims at issue are not identical, they are not patentably distinct from each other because all the instant claim limitations are essentially covered by the copending application claim limitations.
Instant application
17/505,370
1, 9
2
3
4
5
6
13, 18
14
15
20, 9
U.S. Patent No. 10,242,503
1,4-5
6
7
8
9
10
16, 5, 17
6
10
18, 5, 17

The only limitation of claims 1, 13 and 20 of the present application not taught by claims 1, 16, and 18 of U.S. Patent No. 10,242,503 is assigning a virtual object to a position in the three-dimensional space captured within a camera view and maintaining, the virtual object rendered at the position in the three-dimensional space; however, Keating discloses assigning a virtual object to a position in three-dimensional space captured within a camera view, in paragraph [0068], “For another example, the object may be placed on the reference floor 12, and the augmented image may change in the view of the ARD 14 while the relative position of the object being tracked with respect to the floor 12 changes”. Fig. 19A). In addition, Keating discloses maintaining, via the redundant tracking subsystem, the virtual object rendered at the position in the three-dimensional space, Figs, 19B-D illustrate rendering and maintaining the virtual object at the assigned position. 
All the elements of claims 1, 16 and 18 are known in the U.S. Patent No. 10,242,503 and Keating. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in U.S. Patent No. 10,242,503 with the teachings of Keating to provide interactions of tangible and augmented reality objects.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keating et al. (US 2014/0028713) in view of Hagbi et al. (US 2011/0129118) in view of Dorner et al. (US 2016/0292917).
Regarding claim 1, Keating et al. (hereinafter Keating) discloses a system (Keating, Fig. 2) comprising:
a memory (Keating, Fig. 2);
a redundant tracking subsystem comprising a set of tracking subsystems, comprising a gyroscopic tracking system (Keating, [0046], “accelerometers, quartz sensors, gyros, micro-electromechanical system (MEMS) sensors used as linear accelerometers, as well as magnetometers”);
at least one hardware processor coupled to perform operations (Keating, Fig. 2) comprising:
assigning a virtual object to a position in three-dimensional space captured within a camera view (Keating, [0068], “For another example, the object may be placed on the reference floor 12, and the augmented image may change in the view of the ARD 14 while the relative position of the object being tracked with respect to the floor 12 changes”. Fig. 19A);
rendering the virtual object to appear at the position in the three-dimensional space within the camera view (Keating, Fig. 19A); and
maintaining, via the redundant tracking subsystem, the virtual object rendered at the position in the three-dimensional space (Keating, Figs, 19B-D illustrate rendering and maintaining the virtual object at the assigned position).
While Keating teaches the set of tracking subsystems; Keating does not expressly disclose “a natural feature tracking system”;
Hagbi et al. (hereinafter Hagbi) discloses a natural feature tracking system (Hagbi, [0008], “In response Natural-Feature Tracking (NFT) methods are becoming more common. NFT methods rely on certain features found in the real world. However, the natural features that can be used should have some easily identified and somewhat unique characteristics”. In addition, in paragraph [0040], “The added image may be a computer rendered or animated image and the added image can be moved as the camera's point of view or relative position changes. The system accomplishes this by using natural feature tracking to confirm the camera pose and to add the appropriate virtual reality image to the scene”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hagbi’s natural feature tracking in the augmented reality enabled device, as taught by Keating. The motivation for doing so would have been using natural feature tracking to confirm the camera pose and to add the appropriate virtual reality image to the scene.
In addition, Keating as modified by Hagbi does not expressly disclose “simultaneous localization and mapping tracking”;
Dorner et al. (hereinafter Dorner) discloses simultaneous localization and mapping tracking (Dorner, [0023], “simultaneous localization and mapping (“SLAM”) techniques can be used to generate the virtual model. SLAM techniques can include acquiring image information of an environment to update an estimate of a position or positions of an object's location in the environment using Kalman filters, particle filters, and Monte Carlo methods”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Dorner’s SLAM technique in the augmented reality enabled device, as taught by Keating. The motivation for doing so would have been providing estimates of a user's position and orientation in an arbitrary environment while utilizing signal data that cover a wide field of view of the environment.
Regarding claim 2, Keating discloses rendering a separate virtual representation related to the virtual object (Keating, Fig. 14).
Regarding claim 9, Keating discloses detecting a reference surface in a three-dimensional space captured within a camera view (Keating, [0121], “An object may reside on a target reference background. For example, a toy may reside on a floor, tabletop, a play mat, or other surface”), wherein the assigning of the virtual object to the position in three-dimensional space is based on the reference surface (Keating, [0068], “For another example, the object may be placed on the reference floor 12, and the augmented image may change in the view of the ARD 14 while the relative position of the object being tracked with respect to the floor 12 changes”. Fig. 19A).
Regarding claim 10, Keating discloses the detecting of the reference surface is based on user input (Keating, [0068], “As illustrated in FIG. 13, the ARD 14 may move relative to object, which may be placed on a reference background 12”).
 Regarding claim 11, Keating discloses the position in the three-dimensional space is a predefined distance from a reference surface (Keating, [0121], “Other target reference backgrounds, such as a table top, a book, a piece of paper, a wall, or other item can also service as the reference plane. Inclusion of a reference plane in the augmentation content provided by the ARD 14 can be optional”. Figs. 14, 19B-D).
Regarding claim 12, Keating discloses maintaining the virtual object rendered at the predefined distance from the reference surface (Keating, Figs. 19B-D illustrate rendering and maintaining the virtual
object at the predefined distance from the reference surface).
Regarding claim 13, Keating discloses a method (Keating, Figs. 17-19).
The method recite in claim 13 are similar in scope to the function recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 14, claim 14 recites method that is similar in scope to the function recited in claim 2 and therefore is rejected under the same rationale.
Regarding claims 18-19, claims 18-19 recite method steps that are similar in scope to the functions recited in claims 9 and 11-12 and there are rejected under the same rationale.
Regarding claim 20, Keating discloses a non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations (Keating, [0162], “Any machine readable medium tangibly embodying instructions can be used in implementing the methodologies described herein. For example, software codes can be stored in a memory and executed by a processing unit”).
The instructions in claim 20 are similar in scope to the function recited in claim 1 and therefore are rejected under the same rationale.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Keating et al. (US 2014/0028713) in view of Hagbi et al. (US 2011/0129118) in view of Dorner et al. (US 2016/0292917), as applied to claim 2, in further view of Sugden et al. (US 2013/0141434).
Regarding claim 3, though Keating teaches the separate virtual representation; Keating as modified by Hagbi and Dorner does not expressly disclose “a simulated shadow of the virtual object”;
Sugden et al. (hereinafter Sugden) discloses a simulated shadow of the virtual object (Sugden,
[0018], “In FIG. 2B, light is added to regions surrounding virtual shadows so that the virtual shadows appear to be darker than surrounding highlighted regions, thereby providing the appearance of a virtual shadow cast by a virtual object’).
Therefore, it would have been obvious toa person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sugden’s providing the appearance of a virtual shadow cast by virtual object in the augmented reality device, as taught by Keating. The motivation for doing so would have been providing a graphical representation of the illuminated virtual environment is rendered for presentation via the see-through display.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Keating et al. (US 2014/0028713) in view of Hagbi et al. (US 2011/0129118) in view of Dorner et al. (US 2016/0292917), as applied to claim 2, in further view of Kim et al. (US 9,517,403).
Regarding claim 4, Keating as modified by Hagbi and Dorner does not expressly disclose “receiving input indicative of a selection of a template from among a set of templates, the template corresponding to the virtual object”;
Kim et al. (hereinafter Kim) discloses “receiving user selection of a template from among a set of
templates, the template corresponding to the virtual object” (Kim, col 2, 27-33, “The virtual item
customization component may be configured to facilitate users to create customized virtual items using
virtual items in the user inventories associated with the users. For such facilitation, the virtual item customization component may provide virtual tools, templates, models, parts, and/or other resources to enable users to customize the virtual items by augmenting the virtual items”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s virtual item customization function in the augmented reality device, as taught by Keating. The motivation for doing so would have been facilitating users to customize virtual objects.
Regarding claim 5, Keating as modified by Hagbi, Dorner and Kim with the same motivation from claim 4 discloses customized personal avatar content (Kim, col 2, 45-51, “the virtual item customization component may be configured to facilitate users to customize virtual space race cars in the online game. In those implementations, the virtual item customization component may provide virtual space race car components for selection by users to augment virtual space race cars associated with the users”).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keating et al. (US 2014/0028713) in view of Hagbi et al. (US 2011/0129118) in view of Dorner et al. (US 2016/0292917), as applied to claims 1 and 13, in further view of Liu et al. (US 2013/0050258).
Regarding claim 6, Keating as modified by Hagbi, and Dorner does not expressly disclose “content based on external factors related to the three-dimensional space”;
Liu et al. (hereinafter Liu) discloses “content based on external factors related to the three-
dimensional space” (Liu, [0142], “FIG. 16£ depicts augmented reality images of different data streams
from which the user can select to be associated with the object 1502 of FIG. 16B. Inthis scene 1630,
augmented reality images 1632, 1634 and 1636 are provided to represent data streams for weather
information, stock information and news information, respectively”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to incorporate Liu’s augmented reality images of different data
streams for weather information, stock information and news information in the augmented reality
device, as taught by Keating. The motivation for doing so would have been providing ability of content
providers associated with the digital streams to target the digital streams to particular users, geographic
locations and/or objects.
Regarding claim 15, claim 15 recites method that is similar in scope to the function recited in claim 6 and therefore is rejected under the same rationale.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keating et al. (US 2014/0028713) in view of Hagbi et al. (US 2011/0129118) in view of Dorner et al. (US 2016/0292917), as applied to claims 2 and 15, in further view of Lanier et al. (US 2017/0038829).
Regarding claim 7, Keating as modified by Hagbi, and Dorner does not expressly disclose “identifying tracking indicia operable to track the virtual object in the three-dimensional space”;
Lanier et al. (hereinafter Lanier) discloses identifying tracking indicia operable to track the virtual object in the three-dimensional space (Lanier, [0106], “For instance, the virtual content can persist in the position on the virtual representation of the first user (e.g., user 106A) such that when the first user (e.g., user 106A) moves, the virtual content persists in a same position relative to the virtual representation of the first user (e.g., user 106A) and appears to move with the first user (e.g., user 106A). Block 912 illustrates causing a virtual object to track with movement of the virtual representation of the first user (e.g., user 106A). That is, the rendering module 130 can access the tracking data and render the virtual content on a same position relative to the virtual representation of the first user (e.g., user 106A)”. The tracking data is considered tracking indicia operable to track the virtual object).
And Lanier discloses tracking the virtual object using the tracking indicia (Lanier, [0106], “Block 912 illustrates causing a virtual object to track with movement of the virtual representation of the first user (e.g., user 106A). That is, the rendering module 130 can access the tracking data and render the virtual content on a same position relative to the virtual representation of the first user (e.g., user 106A)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Lanier’s access the tracking data and render the virtual content on a same position relative to the virtual representation of the first user to render Keating’s virtual object, as it could be used to achieve the predictable result of maintaining the virtual object rendered at the position in the three-dimensional space using the tracking indicia. The motivation for doing so would have been enhancing user interfaces presented on displays of devices improve social interactions between users and the mixed reality.
Regarding claim 16, claim 16 recites method steps that are similar in scope to the functions recited in claim 7 and therefore are rejected under the same rationale.

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612